Citation Nr: 1529107	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-39 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, and anxiety.


REPRESENTATION

Appellant represented by:	Michael James Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board Hearing); a transcript of that hearing is of record.  The record was held open for 30 days following the hearing to allow the Veteran to submit additional evidence; however, no additional evidence was submitted.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran, through his representative, indicated on the record at his May 2015 hearing that he would like to withdraw his appeal regarding service connection for hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for service connection for hepatitis C have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(3).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  The Veteran's representative withdrew the appeal of his claim of entitlement to service connection for hepatitis C on the record at the May 2015 Board hearing.  See id.  There remain no allegations of errors of fact or law for appellate consideration as concerning this claim.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for hepatitis C is dismissed.


REMAND

Unfortunately, the Veteran's remaining claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, and anxiety, must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his psychiatric disability first manifested during his active service and has continued since that time.  See May 2015 Board Hearing Testimony.  He claims that, during his period of active service, there was significant "racial strife" and that he witnessed a "brutal" attack on a fellow service member that precipitated his psychiatric symptomatology.  See id.  He maintains that, although he eventually received an honorable discharge, he had significant disciplinary problems as a result of his as-yet-undiagnosed psychiatric disability, including multiple periods of absence without leave (AWOL).  See id.  

The Veteran is competent to report both that he witnessed an assault during his service, and also that he experienced psychiatric symptomatology and resultant disciplinary issues during service, as such matters are certainly capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  See also 38 C.F.R. § 3.159(a)(2) (2014); Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Moreover, although the RO issued a "[f]ormal finding on a lack of information required to verify stressors in connection to the PTSD claim," the Veteran's service personnel records support his contentions regarding the occurrence of an assault during November 1972, and also reflect his reported disciplinary problems.  See, e.g., November 1972 Record of Proceedings Under Article 15, UCMJ (unlawfully striking a fellow soldier); February 1973 Record of Proceedings Under Article 15, UCMJ (failure to report to place of duty); June 2010 Formal Finding (reflecting that "[t]he [service personnel] record does make note of an altercation during which another soldier was severely beaten").  Accordingly, the Board finds the Veteran's reports of witnessing an in-service assault and also of experiencing disciplinary problems during his active service to be credible, considering his competency to testify as to such matters and the consistency of his reports with the evidence of record.  

Therefore, given the VA medical records diagnosing current psychiatric disabilities, taking into account the Veteran's competent and credible assertions of an in-service stressor and his in-service disciplinary issues, the Board finds that remand is warranted to provide the Veteran with a VA psychiatric examination to determine the precise nature of his psychiatric disability and for an opinion concerning the potential relationship between any identified psychiatric disorder and his active service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).

Additionally, the Board notes that, at the May 2015 Board hearing, the Veteran identified several lay statements that he wished to submit in support of this claim, including statements from "a friend of his who knew him beforehand and his sister" regarding "what [the Veteran] was like before he went in the Army and what he was like when he got out of the Army."  The Veteran's attorney stated that he would be submitting the lay statements the day of the hearing, along with a waiver of RO consideration of the newly submitted evidence.  However, it does not appear that any such statements have been associated with the electronic claims file.  Thus, on remand, the AOJ should attempt to obtain those statements, and any other additional evidence adequately identified by the Veteran.

Finally, at his May 2015 Board hearing, the Veteran reported that he first sought psychiatric treatment at the Brockton, Massachusetts VAMC in 1988, and has continued to receive treatment at that facility until the present.  Despite this, a review of the available VA treatment records reflect that only partial records dated from July 2009 to January 2010 from the Boston Outpatient Clinic and the Brockton VAMC have been associated with the claims file.  Accordingly, the Veteran's complete records of VA treatment prior to July 2009, and since January 2010, should be obtained.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his psychiatric disability, including specifically the lay statements from referenced during his May 2015 Board hearing.  

He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.  

2.  Make arrangements to obtain the Veteran's treatment records from the Boston, Massachusetts VA Healthcare System (to include the Boston Outpatient Clinic and the Brockton VAMC), dated prior to July 2009 and since January 2010.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of any acquired psychiatric disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

After reviewing the file and examining the Veteran, the examiner should provide a diagnosis of any acquired psychiatric disorder found to be present.

For each acquired psychiatric disorder found to be present, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury. 

In rendering this opinions, the examiner must consider and address the May 2015 Board hearing testimony concerning the Veteran's reported in-service stressor and his disciplinary problems, claimed to be manifestations of his psychiatric disability.  The examiner is advised that the Veteran is competent to report both that he witnessed an assault during his service, and also that he experienced psychiatric symptomatology and resultant disciplinary issues during service, as such matters are certainly capable of lay observation.  The examiner is also advised that the Board finds the report of witnessing an assault in-service and experiencing disciplinary problems to be credible, as it is consistent with the evidence of record, including his service personnel records.  

The examiner should also specifically consider and address any records reflecting diagnoses of PTSD or any additional acquired psychiatric disorders that are currently of record or that are associated with the claims file on remand, including specifically the records diagnosing PTSD referenced in the RO's June 2010 Formal Finding ("Veteran s CAPRI record reveals a diagnosis of PTSD. . . . Treatment record of July 11 2008 states, 'He cites having a history of PTSD due to both non military traumas".  On April 24 2009 there is a similar treatment note [that] states, 'PTSD SX: 'Life long hx' of trauma not combat related.  No Sexual abuse.'").

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


